Citation Nr: 0418166	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-18 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Charles T. Jeffrey


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  
He died in July 1988.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant testified in support of 
her claim at a hearing held at the RO in January 2003 before 
a Decision Review Officer.  On that date, the appellant 
indicated that she was accepting the RO hearing in lieu of a 
hearing before a Veterans Law Judge, which she initially 
requested in a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in November 2002.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).

The RO has certified for appeal the issue of entitlement to 
service connection for Dependency and Indemnity Compensation 
(DIC) benefits (entitlement to service connection for the 
cause of the veteran's death) and appears to have reopened 
the appellant's claim during the pendency of this appeal.  
The Board is required to consider the issue of finality prior 
to any consideration on the merits, however, and the issue on 
the first page of this decision is phrased accordingly.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  




FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The RO last denied the appellant entitlement to service 
connection for the cause of the veteran's death in an 
unappealed rating decision dated in September 1998.

3.  The evidence received since September 1998 includes that 
which is neither cumulative nor redundant, which bears 
directly and substantially upon the specific matter under 
consideration, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the appellant's 
claim.

4.  During his lifetime the veteran was not service connected 
for any disabilities.  

5.  The immediate cause of the veteran's death was cardiac 
respiratory arrest due to, or as a consequence of probable 
lung cancer with coronary artery disease identified as a 
condition contributing to death, but not related to the 
immediate cause. 

6.  No disability of service origin caused or contributed to 
the veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  Disability which caused, or contributed substantially or 
materially to, the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In this case, in a letter dated August 2001, the RO 
acknowledged the appellant's claim for DIC benefits, informed 
her of the VCAA and of VA's newly expanded duties to notify 
and assist, indicated that it was developing her claim 
pursuant to the latter duty, requested the appellant to 
inform VA of all additional evidence of which she was aware, 
and explained that it would assist the appellant in obtaining 
and developing all such evidence, including service medical 
records, VA and private treatment records, and any pertinent 
records from other government agencies, provided it was 
properly identified, and, provided that the appellant provide 
to VA any requisite releases.  The RO noted that, ultimately, 
it was the appellant's responsibility to provide all 
pertinent records in support of her claim and specifically 
advised her to inform VA of any additional medical evidence 
she wanted VA to consider.  

The content of this notice, considered in conjunction with 
the content of other documents sent to the appellant while 
her appeal was pending, reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

As previously indicated, the VCAA notice informed the 
appellant that VA would assist in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the appellant 
should identify such evidence or obtain and submit it to the 
RO in support of her claim.  In addition, in letters dated 
March 2002 and December 2003, a rating decision dated April 
2002, a letter notifying the appellant of that decision, a 
statement of the case issued in October 2002, and 
supplemental statements of the case issued in July 2003, 
October 2003 and March 2004, the RO notified the appellant of 
the reasons for which her claim had been denied, the evidence 
it had requested in support of that claim, the evidence it 
had considered in denying that claim, and the evidence still 
needed to substantiate that claim, including evidence showing 
that the veteran died from a service-related injury or 
disease.  The RO also provided the appellant the regulations 
pertinent to her claim, including those governing VA's duties 
to notify and assist.  In addition, the RO indicated that it 
was making reasonable efforts to assist the appellant and had 
requested, but not yet received, medical records from certain 
private providers.  The RO advised the appellant to pursue 
obtaining these records on her own initiative. 

The RO sent the aforementioned notice before initially 
deciding the appellant's claim.  The timing of this notice 
thus also complies with the express requirements of the law.  

B.  Duty to Assist

In a case in which service records are unavailable through no 
fault of the appellant's own, as in this case, there is a 
heightened obligation for VA to assist the appellant in the 
development of her claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (holding that, where a veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony).  In this case, the 
RO notified the appellant that the veteran's service records 
had been destroyed in a fire.  An alternate search resulted 
in the association of records from the Office of the Surgeon 
General with the claims file.  Such records confirmed the 
appellant's assertion that the veteran was treated in service 
for respiratory abnormalities.  A review of the record 
reveals that additional searches failed to locate any other 
service records pertinent to the veteran.

VA has otherwise made reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A.§ 5103A(a), (b), (c) 
(West 2002).  Specifically, the RO endeavored to secure and 
associate with the claims file all evidence the appellant 
identified as being pertinent to her claim, including 
treatment records dated shortly after service.  According to 
the appellant's written statements and hearing testimony, 
records of other post-service treatment are no longer 
available.  The RO did, however, conduct medical inquiry in 
an effort to substantiate the appellant's claim.  
38 U.S.C.A.§ 5103A(d) (West 2002).  Specifically, in May 
2003, it sought an opinion from a VA physician regarding 
whether the causes of the veteran's death were in any way 
related to his service, particularly, his documented in-
service respiratory condition.  The appellant has not 
otherwise identified any additional, available information or 
evidence that may be obtained for consideration in connection 
with this case.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided the appellant regarding what 
further evidence she should submit to substantiate her claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the appellant and 
that the record is ready for appellate review.   

II.  Analysis of Claim

The RO previously denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death in 
rating decisions dated in September 1995 and in September 
1998.  The RO based its final denial on a finding that the 
veteran was not service connected for any condition at the 
time of his death.  The RO considered the veteran's service 
personnel records, records from the Office of the Surgeon 
General, November 1986 and February 1987 written statements 
from R.N., M.D., and C.S., M.D., the veteran's death 
certificate, and written statements of the appellant in 
denying the claim.  In a letter dated in September 1998, the 
RO notified the appellant of its last unfavorable rating 
decision and of her appellate rights with regard to that 
decision; she did not appeal the decision to the Board.  The 
September 1998 decision thus became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death by written 
statement received in July 2001.  A claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's September 1998 rating decision 
includes:  records from the Office of the Surgeon General; a 
November 1986 written statement of Dr. R.N.; a May 1987 
written statement of J.B., M.D.; private treatment records 
dated in 1987; written statements of the appellant, her 
representative, her daughter, and her brother-in-law; hearing 
testimony; and, a written opinion of a VA physician. 

With the exception of the records from the Office of the 
Surgeon General, the November 1986 written statement of Dr. 
R.N., the written statement of the appellant's brother-in-
law, and some of the written statements of the appellant, the 
Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers.  The Board 
also finds that this evidence, specifically, the appellant's 
hearing testimony and her daughter's January 2004 written 
statement, is material as it bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The appellant's hearing testimony reflects the appellant's 
belief that, although the veteran was not service connected 
for any disability at the time of his death, the respiratory 
condition for which he was treated in service played a role 
in that death and should therefore be found to be related to 
his death.  The daughter's written statement supports the 
appellant's assertion by reflecting her opinion as a 
registered nurse that the conditions the veteran faced while 
serving in Korea, including his exposure to tank smoke and 
powder, caused him to develop the lung problems that 
ultimately led to his death.  The absence of this type of 
evidence formed the basis of the RO's last denial of the 
appellant's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the appellant's previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  As previously indicated, with 
regard to that claim VA has satisfied its duties to notify 
and assist.  Therefore, the Board may now decide that claim 
on its merits.   

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Information from the hospital admission cards created by the 
Office of Surgeon General shows that in April 1953 the 
veteran was hospitalized at Fort Sam Houston in San Antonio, 
Texas, for orthostatic albuminaria and bronchopneumonia.  
After final treatment at Brooke Army Hospital, the Office of 
the Surgeon General noted a file code of "20% non-battle 
morbidity."   

According to the only post-service medical evidence 
available, the veteran received private treatment from Drs. 
R.N., C.S., J.B., and G.L. for emphysema, chronic obstructive 
pulmonary disease, idiopathic pulmonary fibrosis, and 
arteriosclerotic disease, status-post myocardial infarction 
after his discharge from service.  The available treatment 
records most contemporary to service are dated in 1986.  That 
year, the veteran applied for VA pension benefits based on 
his obstructive pulmonary disease, which the RO eventually 
awarded for a short period of time.  During his lifetime, 
however, the veteran never claimed service connection for any 
disability.

The veteran died in July 1988.  According to his death 
certificate, the immediate cause of death was cardiac 
respiratory arrest due to, or as a consequence of probable 
lung cancer.  Coronary artery disease was identified as a 
condition contributing to death, but not related to the 
immediate cause.  At the time of death, the veteran was not 
service connected for any disability. 

Following the veteran's death, the appellant filed a claim 
for DIC benefits.  In written statements and during her 
hearing, she has since argued that the veteran's in-service 
respiratory condition played a role in his death and that his 
death should found to be service related based on reasonable 
doubt.  She has specifically claimed that the veteran was 
treated for lung problems in service, including two weeks 
beyond his scheduled date of discharge, was told in Korea not 
to expose his chest to bad weather elements because his lungs 
were weak, was subjected to constant fumes and black powder 
from shells shooting from tanks, continued to receive 
treatment for respiratory problems approximately three to 
four times per year following discharge, and eventually died 
of lung cancer.  She has also specifically claimed that, 
according to the information from the Office of the Surgeon 
General, the veteran was found to be 20 percent disabled 
after his in-service treatment for a respiratory condition, 
but VA never paid the veteran for his disability.

In support of her argument, she has submitted written 
statements from her brother-in-law and daughter.  According 
to her brother-in-law, the veteran had no lung problems prior 
to service, was twice treated for such problems in service, 
and after discharge, upon returning home, had trouble 
breathing.  



According to her daughter, who is a registered nurse, the 
veteran should have been paid VA benefits during his lifetime 
for a 20 percent disability.  In her written statements, she 
explained that the information from the Office of the Surgeon 
General clearly showed the veteran's entitlement to that 
benefit; therefore, following discharge, the veteran did not 
need to request such benefits.  From a nursing standpoint, 
she noted that the veteran smoked three packs of cigarettes 
daily for as long as she could remember, including in the 
1950s, when individuals were not aware of the dangers of 
smoking and the military issued cigarettes to servicemen.  
Thereafter, within the 10 years that preceded his death, the 
veteran had trouble breathing and walking from one room to 
another without pausing to catch his breath.  She believes 
that the veteran may have had these problems due to the 
fumes, smoke and powder he was exposed to when the cannons 
discharged in Korea.  Allegedly, he was also exposed to snow 
and freezing cold, which caused problems with his feet and 
legs.  

The Board acknowledges that the veteran's daughter has 
suggested a causal connection between the veteran's tobacco 
use, which she asserts was encouraged by military service, 
and the development of the respiratory problems the veteran 
experienced throughout his lifetime.  Such causal connection 
is, in fact, borne out by the medical evidence of record.  
There is not, however, any competent evidence showing that 
the veteran carried a diagnosis of nicotine addiction that 
was opined to be related to tobacco use during service, or, 
any competent evidence wholly attributing respiratory 
problems to the veteran's in-service use of tobacco.  In any 
case, service connection for disability or death based on a 
veteran's use of tobacco products during service is 
prohibited for claims filed after June 9, 1998.  See 
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003); see 
also Kane v. Principi, 17 Vet. App. 97, 193 (2003).

The Board also acknowledges arguments put forth by the 
appellant and her daughter that the veteran was, in fact, 
service-connected for respiratory disability and should have 
received benefits during his lifetime.  Such assertion is 
based on an in-service code assignment shown on a report 
created by the Surgeon General's Office.  The record does not 
reflect that the veteran applied for or received VA 
compensation benefits during his lifetime.  Contrary to the 
appellant's assertion, the notation of "20% non-battle 
morbidity" to which the appellant refers represents a 
finding made by the service department, not by VA or by VA 
physicians.  

The Board has nevertheless considered, however, whether any 
disability that caused or contributed to the veteran's death 
had its onset during or is otherwise related to service.  
First, the Board notes that the available service evidence is 
devoid of any notations of cancer or any notations pertinent 
to coronary artery or other cardiovascular disease.  The 
Board next notes that the etiology of the veteran's death was 
addressed by a competent medical professional.  In May 2003, 
a VA physician reviewed the entire claims file, including 
service personnel records, the veteran's death certificate, 
written statements of private physicians, and private 
treatment records, and concluded that "it is not at least as 
likely as not the cause of death was etiologically related to 
the lung condition, bronchopneumonia, which was treated while 
[the veteran] was in the service."  The physician indicated 
that it was his opinion that "the cause of death of this 
veteran is more likely related to his heart condition, 
coronary heart disease, with a previous history of myocardial 
infarction and chronic history of cigarette smoking."  The 
physician did not opine that any such conditions were of 
service origin; the VA physician did note that the first 
evidence of treatment for cardiovascular problems was dated 
in 1987, many years after service.

The Board does not dispute the appellant's argument that the 
veteran was treated for a lung condition in service.  Rather, 
it acknowledges the information from the Office of Surgeon 
General, which confirms in-service treatment for such a 
condition.  In offering his opinion, the VA physician 
specifically considered this information as well as the 
appellant's assertions that the veteran was told in Korea not 
to expose his chest to bad weather elements because his lungs 
were weak, was subjected to constant fumes and black powder 
from shells shooting from tanks, continued to receive 
treatment for respiratory problems approximately three to 
four times per year following discharge, and eventually died 
of lung cancer.  Despite this fact, the VA physician still 
concluded it less than likely that the in-service treatment 
for bronchopneumonia resulted in or contributed to the 
veteran's death.  

Although no other physician has provided an etiologic 
opinion, the appellant and the veteran's daughter refute the 
VA physician's conclusion.  In that regard the Board notes 
that the appellant, as a lay person without medical 
expertise, lacks the competence to provide medical 
conclusions as to the nature or etiology of conditions 
causing or contributing to the veteran's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, although the veteran's daughter is a registered 
nurse, she has not provided evidence showing any special 
knowledge in the fields of respiratory or cardiovascular 
diseases, has not cited to review of specific clinical 
findings, and, has not indicated that her opinion is based on 
more than a history obtained from the veteran and the 
appellant.  Nor has she demonstrated that she participated in 
the veteran's health care.  In fact, see reports having 
obtained her credentials only after the veteran's death.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997) (opinion of the 
veteran's wife, a registered nurse, regarding his heart 
attack was not a competent medical opinion as there was no 
evidence that she had special knowledge regarding cardiology 
or that she participated in the veteran's care); Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); see also Williams v. 
Brown, 4 Vet. App. 270, 273 (1993) (nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment).

The Board thus accords greater weight to the opinion of the 
VA physician, an individual who has more extensive training 
in medicine than a registered nurse and, who reviewed the 
entire evidentiary record in arriving at his conclusion.  
That physician cited to specific findings and provided 
rationale, noting the veteran's smoking history, the dates of 
documented post-service treatment and diagnosis of 
cardiovascular and respiratory diseases, and, the nature of 
the in-service diagnosis.  Based on this VA opinion, which is 
supported by a review of the available service records and 
post-service treatment records, the Board finds that no 
disability of service origin caused or contributed to the 
veteran's death.  There is no other competent medical 
evidence of record to refute such conclusion.

The appellant's final argument is that she should be afforded 
the benefit of the doubt in the resolution of her claim.  The 
law provides that, in cases before VA, the Secretary shall 
consider all information and lay and medical evidence of 
record and when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  In this case, however, the appellant has not 
provided any evidence or information to place the totality of 
the evidence in relative equipoise.  Rather, the record 
contains a competent and probative opinion from a physician, 
which is consistent with the remaining medical evidence of 
record and unfavorable to the claim.  Inasmuch as the 
preponderance of the evidence is against the appellant's 
claim, it must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. M Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



